Citation Nr: 9931323	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a liver disorder to 
include Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from January 
16, 1980 to February 13, 1980.  She was a member of the 
Massachusetts National Guard from October 16, 1979 to April 
23, 1980.

By a November 1997 rating action, the RO denied a claim of 
entitlement to service connection for a liver disorder.  The 
veteran was notified of this action by letter in 
December 1997.  An appeal ensued with receipt of a notice of 
disagreement (NOD) in May 1998 and a VA Form 9 in 
January 1999.  In a written statement, dated in 
February 1999, the veteran indicated her desire to pursue a 
claim for service connection for Hepatitis C.

During the pendency of the appeal, additional evidence was 
received and the veteran submitted numerous statements.  A 
supplemental statement of the case was issued in April 1999, 
in which the RO addressed the issue of service connection for 
a liver disorder to include Hepatitis C.  The veteran failed 
to appear at a hearing scheduled before a member of the Board 
in September 1999.  

Following transfer of the case to the Board, the veteran 
submitted a written statement, dated on September 7, 1999, 
wherein she indicated that she had received information 
concerning her appeal of the issue of service connection for 
a liver disorder to include Hepatitis C, and that it was her 
desire to withdraw this issue from appeal.


FINDINGS OF FACT

1.  The veteran signed and submitted a NOD with a 
November 1997 denial of a claim of service connection for 
liver disorder.

2.  An appeal of the November 1997 denial was prepared by the 
veteran and was received by VA in January 1999.  

3.  By a statement dated September 7, 1999, the veteran 
indicated her desire to withdraw her appeal of the issue of 
service connection for a liver disorder to include Hepatitis 
C.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim of 
entitlement to service connection for a liver disorder to 
include Hepatitis C.  38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant has indicated her desire to 
withdraw from appellate review the issue of service 
connection for a liver disorder to include Hepatitis C.  

An appellant may withdraw her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case.  
38 C.F.R. § 7105(d).  

The veteran submitted a written statement, dated on September 
7, 1999, in which she indicated her desire to withdraw the 
issue of service connection for a liver disorder to include 
Hepatitis C.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing.  
38 C.F.R. § 20.204(b).  The Board notes that the NOD in this 
case and the appeal were accomplished by the appellant 
personally.  Consequently, this is a case where the appellant 
may withdraw the issue from appellate review.  38 C.F.R. 
§ 20.204(c).  Given the clear message from a reading of the 
September 7, 1999 written statement, further action by the 
Board is not appropriate.  38 C.F.R. § 7105(d).  


ORDER

The appeal of the claim of entitlement to service connection 
for a liver disorder to include Hepatitis C is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

